Title: To George Washington from Major General Charles Lee, 30 June 1778
From: Lee, Charles
To: Washington, George


                    
                        Sir
                        Camp June the [30]th 1778
                    
                    I beg your Excellency’s pardon for the inaccuracy in misdating my letter—you cannot afford me greater pleasure than in giving me the opportunity of shewing to America the sufficiency of her respective servants—I trust that temporary power of office and the tinsel dignity attending it will not be able by all the mists they can raise to affuscate the bright rays of truth, in the mean time your Excellency can have no objection to my retiring from the army—I am Sir your most obt hble servt
                    
                        Charles Lee
                    
                